Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 10-15, and 17-22 are pending.
The terminal disclaimer filed on 3/8/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,365,854 patent has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Previous rejection to claims 1-4, 10-15, and 17-22, under double patenting, is now withdrawn in view of the terminal disclaimer.
Allowable Subject Matter
Claims 1-8, 10-15, and 17-22 are allowable for reasons indicated in the previous office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198.  The examiner can normally be reached on M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THAN NGUYEN/Primary Examiner, Art Unit 2138